 



Exhibit 10.2
JAG Media Holdings, Inc.
6865 S.W. 18th Street, Suite B13
Boca Raton, FL 33433
April 2, 2007
Cornell Capital Partners, L
101 Hudson Street
Suite 3700
Jersey City, NJ 07302
-and-

Cryptometrics, Inc.
73 Main Street
Tuckahoe, NY 10707

Re:    Agreement dated as of January 24, 2007 Among JAG Media Holdings, Inc.,
Cornell Capital Partners, L.P., Cryptometrics, Inc., Robert Barra and Michael
Vitale, as amended (“Cornell Agreement”)

Gentlemen:
This will confirm our understanding that the automatic termination date of
April 6, 2007, set forth in the last sentence of paragraph 1 of the Cornell
Agreement is hereby changed to April 20, 2007.
Except as otherwise set forth in this agreement, the Cornell Agreement shall
remain unchanged and in full force and effect.
If the foregoing accurately reflects your understanding of our agreement
regarding the above matter, please indicate your agreement and acceptance by
signing in the appropriate space below and returning a fully executed and dated
copy of this agreement to the undersigned.
[SIGNATURES APPEAR ON NEXT PAGE]
Sincerely yours,

 



--------------------------------------------------------------------------------



 



Cornell Capital Partners, LP
April 2, 2007
Page -2-
 

          JAG Media Holdings, Inc.
      By:   /s/ Thomas J. Mazzarisi         Name:   Thomas J. Mazzarisi       
Title:   Chairman & CEO         Date:   April 2, 2007       

          AGREED AND ACCEPTED:
Cornell Capital Partners, LP
      By:   Yorkville Advisors, LLC       Its: General Partner     

          By:   /s/ Gerald C. Eicke         Gerald C. Eicke, Managing Partner  
      Date: April 5, 2007       

          Cryptometrics, Inc.
      By:   /s/ Robert Barra         Name:   Robert Barra        Title:  
Co-CEO        Date:   April 4, 2007       

The undersigned parties are signing this agreement only with respect to the
obligations in Paragraph 5 of the Cornell Agreement

                /s/ Robert Barra       Robert Barra       Date: April 4, 2007   
   

                /s/ Michael Vitale       Michael Vitale       Date: April 4,
2007       

 